J-S46036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    WAYNE SMITH                                :
                                               :
                      Appellant                :   No. 3254 EDA 2018

             Appeal from the PCRA Order Entered October 24, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011844-2010


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED SEPTEMBER 24, 2019

        Appellant, Wayne Smith (“Appellant” or “Smith”), appeals from the

order entered October 24, 2018, that denied his first petition filed under the

Post Conviction Relief Act (“PCRA”).1 We affirm.

        The facts underlying this appeal are as follows:

        [Appellant] was charged with murder and related offenses for his
        role in a street brawl on the evening of June 5, 2010. . . .

        The record reflects that David Dial uttered a racial epithet
        denigrating Smith’s sister, Taneka,[2] and Jimmy Schmidt. A
        street fight ensued between two duos: (1) Smith and Schmidt
        and (2) Dial and Tyrell Harris (the victims). Jamial Burley soon
        joined the fight on the side of Smith and Schmidt. . . . Smith
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
2   Hereinafter, Taneka Smith will be referred to as “Taneka.”
J-S46036-19


       pulled out a gun and shot Dial four times and Harris once. Dial
       died; Harris was hospitalized with a gunshot wound to his upper
       back.[3]

       That night, Smith had been driving a car owned by his sister,
       Latia. Latia called police to report that her car was stolen.
       Police officers arrived at the house where Smith, Taneka and
       Latia lived with their mother. The officers realized that family
       members had been involved in the shooting incident and told
       Smith’s mother that they wanted to talk with everyone in the
       house. Smith’s mother called Smith and Taneka and told them
       that detectives wanted to talk to them. Taneka, Jimmy Schmidt,
       Krysta Mitchell, and Smith’s mother went to the police station.
       Smith did not go to the police station but instead went to his
       aunt’s house to avoid the police.

       On June 6, 2010, the morning after the shooting, Schmidt gave
       a written statement to police identifying Burley as the shooter.

Commonwealth v. Smith, No. 2304 EDA 2015, unpublished memorandum

at 1-2 (Pa. Super. filed August 9, 2016).           Mitchell also gave a written

statement to police, asserting, in part: “Taneka asked [Schmidt] who shot

the boy. . . . [Schmidt] was saying it was a young boy from the jungle” –

i.e., from another neighborhood.          Commonwealth’s Exhibit 2 at 3.   When

asked, “Did [Schmidt] tell you the young boy’s name?”, Mitchell answered

“No.” Id.

       One day later, on June 7, 2010, Jamella Shaw, an eyewitness to
       the shooting, gave a statement to police that she saw Smith
       shoot the victims. After obtaining Shaw’s statement, Detective
       [Joseph] Bamberski obtained a second verbal statement[4] from
____________________________________________


3“On December 5th, 2014, Tyrell Harris died in a car accident.” Trial Court
Opinion, filed August 31, 2015, at 3 n.2 (citing N.T., 1/23/2015, at 140).
4Schmidt “refused to give a formal written statement identifying” Appellant.
Id. (citing N.T., 1/23/2015, at 211-12, 214-19, 222, 225).



                                           -2-
J-S46036-19


        Schmidt on June 25, 2010. In this second statement, Detective
        Bamberski later testified, Schmidt recanted his first statement
        incriminating Burley and claimed that Smith was the shooter.
        Two months later, Schmidt died in an unrelated incident.

        On July 13, 2010, police detectives interviewed Burley. At first,
        Burley said he did not know anything about the shooting. But
        when detectives showed him Schmidt’s statement identifying
        him as the shooter, Burley stated that he saw Smith shoot the
        victims. After Burley’s interview, police arrested Smith.

Smith, No. 2304 EDA 2015, at 2-3; see also Trial Court Opinion (“TCO”),

filed August 31, 2015, at 6 (citing N.T., 1/22/2015, at 300, 304-05, 308-11,

321-22; N.T., 1/23/2015, at 56, 61-63, 68-69, 81-82, 98, 100).

        During voir dire, the trial court instructed the panel: “Statements and

arguments of lawyers are not evidence in a criminal trial[.]”               N.T.,

1/21/2015 a.m., at 12.

        After jury selection but out of the presence of the jury, the

Commonwealth asked the trial court’s permission to reference Schmidt’s oral

statement to police where he recanted his identification of Burley as the

murderer and implicated Appellant instead in order to explain why the police

subsequently obtained a statement from Burley. N.T., 1/21/2015 p.m., at

5-7. The Commonwealth agreed to a cautionary instruction explaining the

limited purpose of this evidence, and the court authorized this use. Id. at 7.

        At trial, during its opening statement, the Commonwealth told the

jury:

        [The] police had Jimmy Schmidt . . . and they talk to him and he
        says Jamial Burley did it. Then they release him, talk to [Shaw]
        who is someone completely independent that has no dog in this


                                      -3-
J-S46036-19


      fight, that wasn’t involved, and then they go back to [Schmidt]
      who says, yeah, I lied about who did it.

Id. at 46.    During the opening statement for the defense, trial counsel

stated: “Now, you heard [the Commonwealth] say that Jimmy Schmidt says

it’s Jamial Burley and then at a later point in time when he’s confronted, he

says, oh, it’s my client. You pay attention to whether or not that information

is reliable.” Id. at 57.

      The Commonwealth began its case in chief with the testimony of

Dr. Albert Chu, Assistant Medical Examiner, who determined that “Dial had

suffered four gunshot wounds[.]”     TCO, Aug. 31, 2015, at 3 (citing N.T.,

1/21/2015 p.m., at 66, 69, 71-72, 118, 120-22). The Commonwealth then

presented the testimony of Officer Fahim Ahmed, the first officer to arrive at

the scene of the crime, who attested that, on June 5, 2010, at approximately

11:45 P.M., while on routine patrol at the intersection of Chew Avenue and

Rittenhouse Street, he heard three to five rapid gunshots coming from the

south. N.T., 1/21/2015 p.m., at 86-87, 90; see also TCO, Aug. 31, 2015,

at 2. The officer continued that he travelled in the direction of the gunshots

and, when he arrived at the area of Chew Avenue and Woodlawn Street, he

encountered Harris, who had blood on him and told Officer Ahmed that he

had been shot and could not breathe. N.T., 1/21/2015 p.m., at 88-89; see

also TCO, Aug. 31, 2015, at 2.

      Detective [James] Dunlap created a compilation video [from
      three different surveillance videos in the area of the murder]
      that shows at 11:38 p.m., Dial, Harris, Jimmy Schmidt, and


                                    -4-
J-S46036-19


      [Appellant] get into a fist fight inside H&M Deli. [Appellant]
      fights with Harris and Schmidt fights with Dial inside the deli.
      Tameka . . . enters the deli and attempts to break up the fight.
      The men spill out of the deli and walk southbound on Chew
      Avenue. At 11:45 p.m., the video depicts a group of men
      running northbound on Chew Avenue and the police arriving
      within a few seconds.       At 11:51 p.m., the video shows
      Jamella Shaw walking northbound on Chew Avenue.

TCO, Aug. 31, 2015, at 4 (citing Commonwealth Exhibit 42; N.T.,

1/22/2015, at 8, 10, 12, 14, 20-37).

      Shaw and Burley testified for the prosecution, and both identified

Appellant as the shooter.         N.T., 1/22/2015, at 99 (“Q.         Who is shooting

David? [Shaw:] Wayne.”), 105 (“Q. Are you sure that it was Wayne who

was the one shooting David?”            [Shaw:]     Yes.”), 281 (“Q.    Who was the

person with the gun firing? [Burley:] Wayne Smith.”).

      “On cross-examination, trial counsel attempted to impeach Shaw’s

credibility   by   eliciting   that,   prior   to   the   shooting,   Shaw   consumed

benzodiazepine, marijuana, and approximately two cups of cognac, thereby

impairing her ability to identify [Appellant] as the perpetrator.” PCRA Court

Opinion (“PCO”), filed October 24, 2018, at 14-15 (citing N.T., 1/22/2015, at

215-19).      On cross-examination, Shaw also stated that she hid behind an

automobile “[w]hen [she] heard the shots.” N.T., 1/22/2015, at 192. “The

Commonwealth responded by presenting Shaw’s statement to police,

wherein she identifies him as the shooter.” PCO, Oct. 24, 2018, at 15 (citing

N.T., 1/22/2015, at 245-47). By reading her statement, Shaw clarified that




                                           -5-
J-S46036-19


she “heard gunshots[,]” “turned around,” saw Dial “getting shot” by

Appellant, and then “got behind a car[.]” N.T., 1/22/2015, at 247.

        During Burley’s cross-examination --

        trial counsel elicited that on December 14, 2014, . . . more than
        two years after he first implicated [Appellant] . . ., Burley spoke
        to a private investigator. Trial counsel further elicited that,
        during the conversation, Burley allegedly indicated that
        [Appellant] was innocent . . . and expressed his intention to
        testify consistently with their conversation. Burley explained
        that he did so in hopes that, by testifying favorably for
        [Appellant], the threats would cease and he would be able to
        return to his neighborhood.       Burley had previously testified
        against [Appellant] and identified him as the shooter during . . .
        the preliminary hearing[.]

PCO, Oct. 24, 2018, at 16 (citing Defense Exhibit 4; N.T., 1/23/2015, at 54-

64).     “On redirect examination, Burley testified that he started receiving

threats in the neighborhood after he testified against [Appellant] during a

prior proceeding in September 2012, and received information JR[5] placed a

$20,000 bounty on his life, preventing him from returning home.” Id. at 15

(citing N.T., 1/23/2015, at 89-90). The trial court then gave the following

instruction:

        This testimony is relevant because it affects the credibility of the
        witness, but at this point I have no evidence before me to
        suggest that in any way this defendant was involved in any of
        this. So you take that for what it’s worth.

        What people believe is happening or what they think they
        believe or know to be happening under certain circumstances
        can affect their credibility. So I’m instructing you now and I’ll
____________________________________________


5   The identity of “JR” is discussed in more detail below.



                                           -6-
J-S46036-19


      give you further instructions about this that this testimony is
      relevant for the effect that it may or may not have on the
      witness and his credibility, but again at this point there’s no
      testimony -- while there was just an answer that these
      individuals know each other, I just want you to understand
      there’s no testimony ascribing any of that to this particular
      defendant and you cannot consider this evidence in any way to
      suggest that.

N.T., 1/23/2015, at 90-91.

      Detective Bamberski testified “about Schmidt’s second statement, in

which Schmidt recanted his prior accusation against Burley and named

Smith as the shooter[.]”       Smith, No. 2304 EDA 2015, at 4.      Appellant

objected to this testimony as “inadmissible hearsay.” Id. “The trial court

overruled Smith’s hearsay objection and instructed the jury that it could not

consider this statement for its truth but only to explain the course of the

police investigation.” Id.

      The defense presented testimony from . . . Robert Dixon,
      Esquire[.] . . . Robert Dixon, Esquire was contacted by
      [Appellant] shortly after the murder.       Dixon attempted to
      arrange to have [Appellant] give the statement to police, but he
      was told not to have [Appellant] come in. After the warrant was
      issued for [Appellant]’s arrest, Dixon arranged for [Appellant] to
      surrender.

TCO, Aug. 31, 2015, at 6-7 (citing N.T., 1/26/2015, at 31-32, 38, 47-48).

      Mitchell also testified for the defense.    Before her testimony, the

Commonwealth addressed the trial court on the issue of Schmidt’s out-of-

court statement to Mitchell:

      [THE COMMONWEALTH:]          In . . . Mitchell’s statement she
      states that she was asking Jimmy Schmidt later that night of the
      incident what happened and -- well, Taneka had asked him what


                                     -7-
J-S46036-19


      happened and that [Schmidt] said it was a young boy from the
      jungle that did it.

      THE COURT:         Okay. I don’t think [trial counsel] will attempt
      to elicit that.

      [TRIAL COUNSEL]:         No.

N.T., 1/26/2015, at 6. Mitchell’s direct examination testimony included the

following:

      [TRIAL COUNSEL:]      After you guys came around the corner
      and [Taneka] spoke with somebody, what did you guys do then?

      A.     We then drive off to look for [Schmidt] or [Appellant].

      Q.     Where do you go, if you know?

      A.    We drive down the block that like curves into Boyer
      [Street], I’m not sure what that block is, and we run into
      [Schmidt] who is . . . breathing hard like he was just running
      and like he had blood all on his shirt and he was out of breath.

      Q.   When you ran into [Schmidt], could you tell whether or not
      he had any injuries?

      A.     No, I didn’t see any injuries, but I seen blood, so --

      Q.     Okay. So what happens next?

      A.     So [Schmidt] gets into the car and he tells us –

      [COMMONWEALTH]:          Objection.

      THE COURT:         Sustained.

Id. at 101-02.

      Taneka also testified on behalf of the defense.

      On direct examination, [Taneka] testified that Philadelphia Police
      would not take her statement that her brother was not involved
      in the murder for which he was arrested.              [On cross-
      examination, t]he prosecutor impeached this testimony by
      eliciting that [Taneka], when questioned by Montgomery County
      Police officers conducting an unrelated investigation, failed to
      proclaim [Appellant]’s innocence[.]

                                      -8-
J-S46036-19


PCO, Oct. 24, 2018, at 17-18. The following exchange occurred:

     Q.   Do you see that?        [Montgomery County detectives]
     brought up your brother like where is your brother and you
     mentioned that he got arrested for a homicide; right?

     A.    Yes, yes.

     Q.     While these detectives were treating you nice, did you ever
     tell these detectives that your brother [Appellant] couldn’t have
     done it in this statement?

     A.    I’m sorry, say it again.

     Q.    In this statement do you ever tell detectives what you say
     now that the other detectives wouldn’t take from you,
     Phil[adelphia] detectives, did you try to tell them --

     [DEFENSE COUNSEL]: Objection, judge.

     BY [COMMONWEALTH]:

     Q. -- try to tell them about your brother’s case?

     THE COURT:        I’ll overrule that.

     THE WITNESS:      I’m sorry, do I ever tell them about --

     BY [COMMONWEALTH]:

     Q.    Yes. They brought up where is your brother right?

     A.    I didn’t think -- I guess I didn’t think it was necessary.
     I don’t even really remember this, like everything I said at this --
     during this time. I don’t remember everything.

     Q.    Well, that’s what it says in the statement; right?

     A.    Yes, you’re right.

N.T., 1/26/2015, at 250-52.

     Robert Myers also testified for the defense. Before his testimony, trial

counsel represented to the trial court that “Myers was being called to offer

an inconsistent statement that Burley had made on a prior occasion about

the identity of the shooter.”   PCO, Oct. 24, 2018, at 19.      Myers “testified

                                      -9-
J-S46036-19


that about two or three days after the murder he was speaking with his

friend, Burley, who explained that he did not know who shot Dial.”         TCO,

Aug. 31, 2015, at 7 (citing N.T., 1/28/2015, at 20-21).        Myers’s direct

testimony also included the following:

      Q.    Did you ever have any phone conversations relative to this
      particular incident of June 5th, 2010?

      A.     Yes, sir. I seen [Appellant] here at [Criminal Justice
      Center] in the basement about two years ago and we were
      talking about his case and it was like a real emotional situation
      and being as though I knew about the situation, I knew the
      people directly involved, I wanted to reach out to [Burley], so
      I fabricated a story against [Appellant] to try to get his
      attention.

      Q.   All right.      When you say fabricated a story against
      [Appellant], tell us exactly what you fabricated.

      A.     I think I told my child’s mother to tell [Burley] to get in
      contact with me because me and [Appellant] was beefing about
      this situation.

      Q.    When did that occur, do you remember?

      A.    I don’t remember the exact date, but it was in, though.
      ...

      THE COURT:       So from jail you called your girlfriend to say
      that you had a problem with [Appellant] in prison?

      THE WITNESS: No. I called my girlfriend and said that I ran
      into [Appellant] and we had a problem at court.

N.T., 1/28/2015, at 22-23.

      Appellant testified in his own defense. During his direct examination,

the following dialogue occurred about the identity of “JR”:

      Q.    Okay. Now, did you know anybody by the name of JR?

      A.    I know who JR is, yes.


                                     - 10 -
J-S46036-19


     Q.       Is that a friend of yours?

     A.       He’s not a friend of mine.

     Q.       Is he from your age group?

     A.       I never had a conversation with JR in my entire life.

Id. at 190.    On cross-examination, the Commonwealth further questioned

Appellant about “JR”:

     Q.    [JR] was kind of higher up on the drug chain . . . not a
     street seller, but a little higher up on the drug chain . . . ?

     A.       You are correct about that.

     Q.       [Schmidt] sold drugs for JR?

     A.       Yes, he did.

     Q.       Bryant Nelson sold drugs for JR?

     A.    From the testimony that he just gave, that’s when I found
     out, yes, he did.

     Q.   Well, you live in that neighborhood; right?            Everyone
     knows everyone; right?

     A.   But I don’t know who sells drugs for who. I know he sells
     drugs, but I don’t know that he sell drugs for JR.

     Q.       And Jamial Burley sold drugs for JR?

     A.    Ma’am, I don’t know. . . . I know that he was a big-time
     drug dealer, but I didn’t know that he controlled the area, no,
     I didn’t. . . .

     Q.    All right.   So I just asked you, JR controls the area
     including Blakemore [Street] and Woodlawn [Street], right, or
     who sells drugs in that area?

     A.       Did you ask me that? Yes, you asked me that.

     Q.       And he controls that; right?

     A.       Ma’am, I don’t know, ma’am. . . .




                                       - 11 -
J-S46036-19


       Q.    All right.  Well, you actually have been arrested and
       convicted for selling drugs, crack cocaine, at Blakemore and
       Woodlawn, have you not?

       A.    It was not Blakemore and Woodlawn, but, yes, I have a
       drug conviction from that area. . . .

       Q.    And the date that you were arrested for selling crack
       cocaine on that street was November 22nd, 2009; is that right?

       A.     Yes, you’re correct.

       Q.    So that would be approximately six months before this
       incident; right?

       A.     Yes, you’re correct.

Id. at 195-98.         The Commonwealth then presented a rebuttal witness,

Officer Frank Bonett, “who testified that he had previously observed

[Appellant] in known drug distribution with JR, Bryant Nelson, and up to

fifteen more people on a regular basis.” PCO, Oct. 24, 2018, at 23 (citing

N.T., 1/28/2015, at 259-61).

       During    its   closing    argument,        the   Commonwealth   referred   to

Appellant’s failure to go to the police station with his mother, Taneka,

Schmidt, and Mitchell: “If that’s your story, go down and tell. He doesn’t

want to. He lawyers up.[6] He hides.” N.T., 1/28/2015, at 355.

       On January 29, 2015, Appellant was convicted of murder of the third

degree, carrying firearms in public in Philadelphia, possessing instruments of

____________________________________________


6  Appellant acknowledges that he “sought counsel in the time period
following the incident, but before an arrest warrant was issued.” Appellant’s
Brief at 15.




                                          - 12 -
J-S46036-19


crime, and aggravated assault.7 On April 2, 2015, he was sentenced to an

aggregate judgment of sentence of 25 to 50 years of confinement.

        Appellant filed a direct appeal, challenging the admission of “Detective

Bamberski’s testimony about Schmidt’s second statement, in which Schmidt

recanted his prior accusation against Burley and named Smith as the shooter

[as] inadmissible hearsay” and challenging the trial court’s failure to declare

a mistrial sua sponte when evidence of Appellant’s pre-arrest silence was

introduced by the Commonwealth, amongst other claims. Smith, No. 2304

EDA 2015, at 3-4. On August 9, 2016, this Court affirmed the judgment of

sentence. Id. at 1. Appellant filed a petition for allowance of appeal to the

Supreme Court of Pennsylvania, which was denied on January 10, 2017.

        On December 14, 2017 Appellant filed his counseled, first, timely PCRA

petition, arguing that he was denied effective assistance of counsel, a fair

trial, and due process when trial counsel: (a) (i) failed to motion in limine to

exclude evidence of Appellant seeking the advice of counsel prior to his

arrest and his pre-arrest silence, (ii) “elicited testimony on this subject from”

Dixon, (iii) failed to object to the Commonwealth’s cross-examination of

Dixon, and (iv) failed to object to the Commonwealth’s comments on these

matters during its closing argument; (b) failed to object to the prosecutor’s

opening statement; (c) failed to articulate a coherent defense theory of the

____________________________________________


7   18 Pa.C.S. §§ 2502(c), 6108, 907(a), and 2702(a), respectively.



                                          - 13 -
J-S46036-19


case; (d) suggested to the jury that Schmidt’s statement should be

considered for its truth and elicited the full details of the statement during

his cross-examination of Detective Bamberski; (e) failed to object to the

improper impeachment of Taneka; (f) “failed to object to the questioning of

[Appellant] as to his prior drug-related conviction and the rebuttal testimony

by” Officer Bonett; (g) failed to present evidence from Mitchell that Schmidt

stated to her that Burley shot the victim; (h) failed to listen to a recorded

telephone conversation between Myers and Myers’s girlfriend prior to

presenting Myers as a defense witness; (i) failed to object to Burley’s

testimony that he could not return to the neighborhood; and (j) failed to

object to “repeated use” of Shaw’s prior consistent statements.         PCRA

Petition, 12/14/2017, at 2-6 ¶¶ 10.a.-10.j.

     On June 27 and July 18, 2018, the PCRA court held evidentiary

hearings. Trial counsel testified that his theory of the case was that Burley

was the shooter. N.T., 6/27/2018, at 6.       Trial counsel confirmed that the

Commonwealth had provided him with a compact disc with audio recordings

of prison telephone calls made by Myers, but the disc did not work. Id. at

50-51. When asked if he was provided with transcripts of the recordings, he

answered that he was “not sure.” Id. at 51. However, trial counsel knew

that the recordings included Myers telling his girlfriend that Appellant had

threatened or intimidated him. Id. at 52. After trial counsel confirmed that




                                    - 14 -
J-S46036-19


he had reviewed Mitchell’s statement and interviewed her prior to trial, id. at

75-76, the following exchange occurred:

      Q.    And if Miss Mitchell had said to you, “Oh, wait. As a
      matter of fact, [Schmidt] said to me that it was Jamal Burley,” is
      that information that you would have brought to the Judge or
      the DA’s attention because it was inconsistent with the
      statement?

      A.     I would have.

Id. at 76.    When asked to describe his opening statement, trial counsel

stated:    “[W]hen I’m not sure exactly how things are going to come out,

I give what I call a vanilla opening where I just highlight, for example, that it

is the Commonwealth’s burden.       Keep an open mind.      Don’t jump to any

hasty conclusions.” Id. at 90.

      Mitchell also testified during the PCRA hearings. When asked what she

would have answered about what Schmidt said when he entered the car if

the trial court had not sustained the Commonwealth’s objection, Mitchell

said: “I would have stated that [Schmidt] said who shot [Dial], which was

some guy from the jungle, his name is Jamal I believe what his name.” Id.

at 125.




                                     - 15 -
J-S46036-19


       On October 24, 2018, the PCRA court entered an order denying

Appellant’s petition, along with an accompanying memorandum opinion. On

November 14, 2018, Appellant filed this timely appeal.8

       Appellant presents the following issue9 for our review:

       Whether Appellant, Wayne Smith, is entitled to relief under the
       [PCRA] due to the pervasive and prejudicial deficient
       performance of trial counsel.

Appellant’s Brief at 4 (unnecessary capitalization omitted).




____________________________________________


8 The PCRA court did not order and Appellant did not file a statement of
errors complained of on appeal. On November 14, 2018, the trial court
entered an opinion stating that its memorandum opinion accompanying its
PCRA order dated October 24, 2018, would serve as its opinion for purposes
of Pa.R.A.P. 1925(a).
9 While Appellant only lists one question in his brief’s statement of questions
involved pursuant to Pa.R.A.P. 2116, the “Argument” section of his brief is
divided into ten separate subsections.         Appellant hence has violated
Pa.R.A.P. 2119(a), which mandates that “argument shall be divided into as
many parts as there are questions to be argued.” Although we have chosen
to apply our rules liberally and thus to address Appellant’s substantive
issues, we admonish Appellant and, more importantly, his counsel, and we
remind them of the following:

       The briefing requirements scrupulously delineated in our
       appellate rules are not mere trifling matters of stylistic
       preference; rather, they represent a studied determination by
       our Court and its rules committee of the most efficacious manner
       by which appellate review may be conducted so that a litigant’s
       right to judicial review as guaranteed by Article V, Section 9 of
       our Commonwealth’s Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).



                                          - 16 -
J-S46036-19


      When reviewing a claim that a PCRA court erred by denying an

appellant PCRA relief based upon ineffective assistance of counsel, we

consider the following legal precepts:

      We review the denial of PCRA relief to decide whether the PCRA
      court’s factual determinations are supported by the record and
      are free of legal error. . . .

      Counsel is presumed to be effective.

      To overcome this presumption, a PCRA petitioner must plead and
      prove that: (1) the underlying legal claim is of arguable merit;
      (2) counsel’s action or inaction lacked any objectively reasonable
      basis designed to effectuate his client’s interest; and
      (3) prejudice, to the effect that there was a reasonable
      probability of a different outcome if not for counsel’s error.

      A failure to satisfy any of the three prongs of this test requires
      rejection of a claim of ineffective assistance.

Commonwealth v. Medina, 209 A.3d 992, 996, 1000 (Pa. Super. 2019)

(internal brackets, citations, and quotation marks omitted) (some additional

formatting), reargument denied (July 17, 2019).        “[C]ounsel will not be

deemed ineffective for failing to raise a meritless claim[,]” including where

“there [is] no reasonable basis for trial counsel to object . . . , counsel will

not be deemed ineffective for failing to raise a meritless objection.”

Commonwealth v. Spotz, 896 A.2d 1191, 1211, 1247 (Pa. 2006).                We

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc)).




                                     - 17 -
J-S46036-19


      Appellant catalogs multiple reasons that his trial counsel allegedly was

ineffective. We will consider each in turn.

              Pre-Arrest Silence and Attorney Consultation

                  Commonwealth’s Evidence and Argument

      Appellant first contends that he “was denied the effective assistance of

counsel when trial counsel failed to protect against evidence and argument

by the [Commonwealth] that [Appellant] maintained pre-arrest silence and

consulted with counsel before being charged.” Appellant’s Brief at 14.

      This Court previously considered Appellant’s contention that the

Commonwealth inappropriately elicited testimony about Appellant’s pre-

arrest silence and found that claim to be meritless:

      The prosecutor’s question was a permissible reference to Smith’s
      efforts to avoid apprehension, not to his silence. After the
      shooting, Smith did not go home; he avoided his mother and his
      sisters. Evidence of this behavior is admissible and probative of
      his    consciousness      of    guilt.     Commonwealth        v.
      [Charles] Collins, 269 A.2d 882, 884 (Pa.1970) (“Flight, unlike
      silence in the face of police questioning, cannot be taken as an
      assertion of a constitutional right”).

Smith, No. 2304 EDA 2015, at 14.        Trial counsel thus cannot be deemed

ineffective for failing to raise this meritless claim. Spotz, 896 A.2d at 1211.

      As for Appellant’s convoluted and undeveloped contention that, even if

evidence of pre-arrest silence were admissible, it does not mean that the

Commonwealth was permitted to argue that this pre-arrest silence “was

evidence of his guilt[,]” Appellant presents no case law or other support for

his suggestion that a party cannot argue to a jury that evidence can be


                                    - 18 -
J-S46036-19


considered for the purpose that it was admitted.            Appellant’s Brief at 20.

Any such argument is thereby waived.             See, e.g., Commonwealth v.

Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (without a “developed, reasoned,

supported, or even intelligible argument[, t]he matter is waived for lack of

development” (emphasis added)); In re Estate of Whitley, 50 A.3d 203,

209 (Pa. Super. 2012) (“The argument portion of an appellate brief must

include a pertinent discussion of the particular point raised along with

discussion and citation of pertinent authorities[; t]his Court will not consider

the merits of an argument which fails to cite relevant case or statutory

authority”    (internal     citations    and     quotation      marks        omitted));

Commonwealth v. Sullivan, 864 A.2d 1246, 1248-49 (Pa. Super. 2004)

(citing Commonwealth v. Mercado, 649 A.2d 946, 954 (Pa. Super. 1994)

(failure to provide support for an issue may result in waiver of the claim))

(claims   waived,   “because     none    of    [the   a]ppellant’s   cited    authority

addresses” issue raised).

      Turning to the Commonwealth’s statement that Appellant “lawyers

up[,]” we conclude that this comment was made in the context of

Appellant’s decision not to speak to police at the same time as his friends

and family. N.T., 1/28/2015, at 355. Accordingly, it was also a permissible

reference to Appellant’s efforts to avoid apprehension, not to his Sixth

Amendment right to counsel, and, consequently, was a proper comment on

Appellant’s   consciousness       of    guilt.        See    Commonwealth            v.


                                        - 19 -
J-S46036-19


Charles Collins, 269 A.2d 882, 884 (Pa. 1970).        Ergo, trial counsel also

cannot be found ineffective for failing to raise a meritless challenge the

Commonwealth’s legitimate remark. Spotz, 896 A.2d at 1211.

       Even if the Commonwealth’s comments were not legitimate, prior to

the Commonwealth making its opening, the trial court had instructed:

“Statements and arguments of lawyers are not evidence in a criminal

trial[.]” N.T., 1/21/2015 a.m., at 12. “We presume that the jury follows the

court’s instructions.”     Commonwealth v. Jordan, 65 A.3d 318, 334 (Pa.

2013). As the trial court had already instructed the jury on how it should

consider the statements of counsel, there was no cause for trial counsel to

“protect against” the Commonwealth’s remarks any further. See Appellant’s

Brief at 14.     Appellant’s assertion that trial counsel should have done so

lacks arguable merit, and trial counsel cannot be found ineffective for this

reason. Spotz, 896 A.2d at 1211; Medina, 209 A.3d at 1000.10

____________________________________________


10 Appellant relies upon Commonwealth v. Colavita, 920 A.2d 836 (Pa.
Super. 2010). Appellant’s Brief at 15, 19. In Colavita, the Commonwealth
repeatedly commented in its opening statement that the Appellant was “in a
lawyer’s office” and has “got a lawyer already” or “got a lawyer somehow”
less than two days after the murder. 920 A.2d at 841. Like Appellant in the
current action, the appellant in Colavita, id. at 839, contended in a PCRA
petition that his trial counsel’s failure to object to the Commonwealth’s
remarks about his consultation with an attorney prior to his arrest
constituted ineffective assistance of counsel.      Finding no precedential
Pennsylvania case law, this Court relied upon United States ex rel. Macon
v. Yeager, 476 F.2d 613 (3d Cir.), cert. denied, 414 U.S. 855 (1973). See
Colavita, 920 A.2d at 841.
(Footnote Continued Next Page)


                                          - 20 -
J-S46036-19




(Footnote Continued) _______________________

      Macon sought habeas corpus review in the New Jersey Federal
      District Court, asserting that the prosecutor’s statement about
      his pre-arrest call to his lawyer penalized the exercise of his
      Sixth Amendment right to counsel, as applied to the states
      through the Fourteenth Amendment. . . . 476 F.2d at 615. The
      District Court denied Macon’s petition for writ of habeas corpus.
      . . . [Id.] at 613. . . . On review, the Third Circuit reversed the
      District Court. See [id.] at 616. . . . Analogizing Griffin [v.
      California, 380 U.S. 609 (1965),] to the case before it, the
      Third Circuit concluded that, for purposes of analyzing whether a
      defendant was “penalized” for engaging in constitutionally-
      protected conduct, there was no meaningful distinction between
      the right against self-incrimination and the right to counsel in
      criminal proceedings. . . . The principle espoused in Macon, i.e.,
      that a prosecutor cannot argue that a defendant’s
      constitutionally-protected conduct supports an inference of his
      guilt, has been adopted by other federal circuit courts. See,
      e.g., Bruno v. Rushen, 721 F.2d 1193 (9th Cir.1983); accord
      United States v. McDonald, 620 F.2d 559 (5th Cir.1980)[;]
      . . . Dean v. Young, 777 F.2d 1239, 1242–43 (7th Cir.1985).

Id. at 841-43 (emphasis in original).

However, this Court’s decision in Colavita was later vacated by the
Supreme Court of Pennsylvania, because this Court’s Fourteenth
Amendment theory was not argued or preserved by the appellant.
Commonwealth v. Colavita, 993 A.2d 874 (Pa. 2010). The Pennsylvania
Supreme Court thereby concluded that it could not reach this issue. The
precedential value of this Court’s Colavita decision is therefore dubious.

Assuming that this Court could rely upon its opinion in Colavita without
question, we would still find that case distinguishable from the current one.
In Colavita, 920 A.2d at 841, the Commonwealth repeatedly drilled into the
jurors’ minds during its opening statement that the appellant was “in a
lawyer’s office” and “got a lawyer” prior to his arrest, whereas, in the current
appeal, the Commonwealth’s closing argument had one, brief reference to
Appellant hiring an attorney within the context of Appellant’s attempt to
avoid apprehension. N.T., 1/28/2015, at 355.



                                         - 21 -
J-S46036-19


                              Dixon’s Testimony

      In addition, Appellant alleges that “trial counsel jeopardized these

rights [to silence and to counsel] by calling attorney Dixon as a witness with

the purpose of explaining something that needed no explanation -- why

[Appellant] sought Dixon’s representation before he was charged.           This

entire subject matter was off-limits for the prosecution.” Appellant’s Brief at

15-16.

      After a thorough review of the record and the briefs of the parties, we

agree with the analysis of the PCRA court:

      Calling Dixon to testify was a reasonable strategy to counter the
      Commonwealth’s evidence of consciousness of guilt. At trial,
      Dixon articulated that [Appellant] was cooperative with police
      and willing to give information prior to his arrest but the police
      department declined to interview him.            Such testimony
      effectively responded to the Commonwealth’s evidence that
      [Appellant] hid from police and bolstered the [Appellant]’s
      testimony on the same issue.

PCO, Oct. 24, 2018, at 19 (citing N.T., 1/26/2015, at 29-32).          As trial

counsel’s decision to call Dixon to testify had an “objectively reasonable

basis designed to effectuate his client’s interest[,]” we must reject

Appellant’s claim of ineffective assistance. Medina, 209 A.3d at 1000.

                        Testimony of Robert Myers

      Appellant next argues that “[t]rial [c]ounsel was ineffective in calling

the witness, Robert Myers, without first listening to a tape recording of a

conversation that was provided in discovery, which seriously impeached his




                                    - 22 -
J-S46036-19


testimony and which permitted the jury to find that [Appellant] threatened a

key witness.” Appellant’s Brief at 21.

      After a thorough review of the record, we agree with the PCRA court

that “there is no evidence in the record to support the assertion that [trial]

counsel called Myers without knowledge of the contents of the recorded

prison phone calls.”    PCO, Oct. 24, 2018, at 19-20.          During the PCRA

hearing, trial counsel stated that he knew that, on the recording, Myers told

his girlfriend that Appellant had threatened or intimidated him.            N.T.,

6/27/2018, at 52. As the PCRA court also observes: “In fact, it was [trial]

counsel that introduced the evidence of the contents of the prison call in his

direct examination, indicating he knew about the call and transcripts and

“getting ahead” of the Commonwealth’s introduction of it[.]” PCO, Oct. 24,

2018, at 20 (citing N.T., 1/28/2015, at 22-23).         Accordingly, Appellant’s

claim that trial counsel was ineffective for failing to listen to a recording of a

telephone call made by Myers from prison is belied by the record and merits

no relief.

      Appellant tangentially claims that the fact that the Commonwealth

“used a transcript of the tape-recorded conversation to inform [its] cross-

examination of Myers and failed to provide it to [trial] counsel before he did

so” is “[t]roubling[.]” Appellant’s Brief at 24. Appellant does not elaborate

further nor provide any supportive authority, hence waiving this claim. Id.;

see Spotz, 18 A.3d at 281 n.21 (without a “developed, reasoned,


                                      - 23 -
J-S46036-19


supported, or even intelligible argument[, t]he matter is waived for lack of

development”); see also Whitley, 50 A.3d at 209; Sullivan, 864 A.2d at

1248-49 (citing Mercado, 649 A.2d at 954) (claims waived, “because none

of [the a]ppellant’s cited authority addresses” issue raised). Assuming this

contention were preserved, we would still fail to see what harm befell

Appellant by the Commonwealth referencing a transcript for its own

purposes, that was not handed to the jury, nor how the Commonwealth’s

decision to transcribe Myers’s telephone call was ineffectiveness of trial

counsel.11

       To the extent that Appellant suggests that trial counsel should not

have called Myers to testify at all, we agree with the trial court that counsel’s

action had an objectively reasonable basis designed to effectuate Appellant’s

interest:

       Trial counsel acted with reasonable strategy in calling Myers to
       assist in impeaching the credibility of Commonwealth witness
       Jamial Burley. Trial counsel specifically stated that Robert Myers
       was being called to offer an inconsistent statement that Burley
       had made on a prior occasion about the identity of the
____________________________________________


11 Furthermore, Appellant’s argument seems to be predicated on the
assumption that trial counsel did not have a transcript of the call. See
Appellant’s Brief at 21 (trial counsel “never requested another copy or a
transcript”); Appellant’s Reply Brief at 5 (trial counsel “neither asked for a
new copy of the record nor did he request a transcript of the recording”).
However, at the PCRA hearing, trial counsel actually stated that he was “not
sure” if he received a transcript of the call; he never unequivocally stated
that he did not obtain a transcript from the Commonwealth. N.T.,
6/27/2018, at 51.




                                          - 24 -
J-S46036-19


       shooter. . . . Trial counsel’s strategy to contradict Burley was
       reasonable, as he was one of the two identification witnesses
       and had made inconsistent identifications.

PCO, Oct. 24, 2018, at 19.          As Appellant has failed to satisfy one of the

prongs of the ineffective assistance of counsel test – i.e., “reasonable basis”,

we must reject his claim of ineffective assistance as it relates to calling

Myers to testify. Medina, 209 A.3d at 1000.

       Since “[a] failure to satisfy any of the three prongs of this test requires

rejection of a claim of ineffective assistance[,]” id., we need not address

Appellant’s extensive argument about the prejudice caused him by the

Commonwealth’s cross-examination of Myers.            Appellant’s Brief at 21-22,

24; Appellant’s Reply Brief at 6-7.12

                         Schmidt’s Statements to Police

       Appellant urges this Court to find that “trial counsel was ineffective in

dealing with Jimmy Schmidt’s statements . . . to detectives[.]” Appellant’s

Brief at 25.




____________________________________________


12 To the extent we were to address the prejudice prong, we would briefly
note that the jury already knew, without Myers’s testimony, that Burley had
given inconsistent statements, first saying that he did not know anything
about the shooting, then telling police and testifying at the preliminary
hearing that he saw Appellant shoot the victims, and later indicating to a
private detective that Appellant was innocent. See PCO, Oct. 24, 2018, at
16 (citing Defense Exhibit 4; N.T., 1/23/2015, at 54-64); Smith, No. 2304
EDA 2015, at 2-4.



                                          - 25 -
J-S46036-19


Admission of Detective Bamberski’s Testimony about Schmidt’s Statements

        Preliminarily, we note that Appellant previously raised challenges to

testimony about Schmidt’s statements to detectives on direct appeal, and

this Court found these claims to be meritless. Smith, No. 2304 EDA 2015,

at 3-4, 10-11. To the extent that Appellant is now challenging trial counsel’s

failure to preclude the admission of this same testimony, we conclude that

there would have been no merit to such a challenge, and trial counsel cannot

be found ineffective for failing to raise meritless claims. Spotz, 896 A.2d at

1211.

        Additionally, we observe that the trial court “instructed the jury that it

could not consider this statement for its truth but only to explain the course

of the police investigation.” Smith, No. 2304 EDA 2015, at 4. Again, we

“presume that the jury follows the court’s instructions.” Jordan, 65 A.3d at

334. Thus, we presume that the jury in the current action followed the trial

court’s instruction and did not consider any evidence of Schmidt’s statement

to police naming Appellant as the shooter for its truth but only to explain the

court of the police investigation.      Therefore, we also presume that the

references to Schmidt’s identification of Appellant as the culprit had no effect

upon the verdict; hence, there was not “a reasonable probability of a

different outcome[,]” Medina, 209 A.3d at 1000, irrespective of how trial

counsel was “dealing with” Schmidt’s statements. See Appellant’s Brief at




                                      - 26 -
J-S46036-19


25.    Appellant has thereby failed to establish the third prong of the

ineffectiveness test -- prejudice. Medina, 209 A.3d at 1000.

 Reference to Schmidt’s Police Statement During Commonwealth’s Opening

       Appellant further contends that, even if Schmidt’s statements to police

were    properly     admitted,     the    Commonwealth          “referenced    Schmidt’s

accusatory statement in his opening to the jury in [a] manner [that] would

be understood by the jury as direct proof that Smith was the shooter.”

Appellant’s Brief at 25 (citing N.T., 1/21/2015 p.m., at 46).13 He adds:

       It was not until the testimony of Detective Bamberski on the
       third day of the trial that the [trial c]ourt first instructed the jury
       to limit its consideration of the Schmidt statement to how the
       investigation progressed. Given the damage already done by
       the focus on the reliability of the statement at the very start of
       the trial, this instruction was far too little and far too late[.]

Id. at 25 n.9 (citation to the record omitted). Appellant continues that trial

counsel    was    ineffective    for   failing   to   request   a   limiting   instruction

immediately following the Commonwealth’s remark, “notwithstanding the

____________________________________________


13 Appellant clarifies that he is not alleging that the Commonwealth vouched
for the truthfulness of Schmidt in its opening statement. Appellant’s Brief at
27 (citing PCO, Oct. 24, 2018, at 8-9). See Commonwealth v. Reid, 99
A.3d 427, 447–48 (Pa. 2014) (“Generally, a prosecutor commits improper
bolstering when it places the government’s prestige behind a witness
through personal assurances as to the witness’s truthfulness, and when it
suggests that information not before the jury supports the witness’s
testimony.”); Commonwealth v. Chmiel, 30 A.3d 1111, 1180 (Pa. 2011)
(“Improper bolstering or vouching for a government witness occurs where
the prosecutor assures the jury that the witness is credible, and such
assurance is based on either the prosecutor’s personal knowledge or other
information not contained in the record.”).



                                          - 27 -
J-S46036-19


[Commonwealth]’s      earlier   concession     that   a   limiting   instruction   was

appropriate.” Id. at 25 (citing N.T., 1/21/2015 p.m., at 6-12).

      The PCRA court concluded that “nothing” in the Commonwealth’s

opening remarks about Schmidt’s statement, quoted above, “implies that

Schmidt told the police the truth in his second statement.”            PCO, Oct. 24,

2018, at 9.   Reading these comments in the light most favorable to the

Commonwealth as the prevailing party at the PCRA level, we agree. Stultz,

114 A.3d at 872. As the PCRA court further explained:

      [The Commonwealth] explains that Schmidt initially identified
      Burley as the shooter, that another witness later contradicted
      Schmidt’s identification, and when confronted with that
      contradiction, Schmidt retracted his identification of Burley. At
      no point did the prosecutor comment on the truthfulness or
      validity of either Schmidt’s original or subsequent statements.
      For that reason, trial counsel had no basis to object.

      Because the prosecutor’s opening statement was a proper
      description of the course of investigation undertaken by police
      officers in the instant matter, no limiting instruction was
      necessary. As such, trial counsel cannot be held ineffective for
      failing to request a frivolous instruction.

Id.    For these reasons, we concur with the PCRA court that the

Commonwealth did not misrepresent the purpose for which Schmidt’s

statements were being introduced. Accordingly, the underlying legal claim is

not of arguable merit, and we consequently reject this allegation of

ineffective assistance of counsel. Medina, 209 A.3d at 1000.

      Assuming   we     were    to   accept    Appellant’s    argument      that   the

Commonwealth was implying that the jury should accept Schmidt’s

identification of Appellant as the murderer for the truth of the matter

                                      - 28 -
J-S46036-19


asserted, prior to the Commonwealth making its opening, the trial court had

instructed:   “Statements and arguments of lawyers are not evidence in a

criminal trial[.]” N.T., 1/21/2015 a.m., at 12. Again, we “presume that the

jury follows the court’s instructions.” Jordan, 65 A.3d at 334. As the trial

court had already instructed the jury on how it should consider attorneys’

statements as evidence, there was no cause for trial counsel to request

another cautionary instruction.      Appellant’s assertion that trial counsel

should have done so lacks arguable merit, and trial counsel cannot be found

ineffective for this reason. Medina, 209 A.3d at 1000.

        Reference to Schmidt’s Police Statement During Defense Opening

        Appellant further asserts that “[t]he defense opening was . . . flawed

in failing to provide a coherent theory of defense.” Appellant’s Brief at 26

n.10.     Appellant specifically adds that trial counsel provided ineffective

assistance when he “invited the jury to consider” Schmidt’s statements as

“substantive fact, informing the jury that they would have to determine

whether the statement was ‘reliable.’”        Id. at 26 (emphasis in original)

(quoting N.T., 1/21/2015 p.m., at 57).

        The contested portion of trial counsel’s opening is: “Now, you heard

[the Commonwealth] say that Jimmy Schmidt says it’s Jamial Burley and

then at a later point in time when he’s confronted, he says, oh, it’s my

client.   You pay attention to whether or not that information is reliable.”

N.T., 1/21/2015 p.m., at 57.


                                     - 29 -
J-S46036-19


        We agree with the trial court that Appellant’s assertion “requires a

very generous reading of the statement on [Appellant]’s behalf[,].” PCO,

Oct. 24, 2018, at 10, and we must consider the record in the light most

favorable to the Commonwealth as the prevailing party at the PCRA level.

Stultz, 114 A.3d at 872.            In fact, the jury could have easily inferred the

opposite of Appellant’s reading of this language in trial counsel’s opening –

i.e., that trial counsel was suggesting that Schmidt’s statement was not

reliable.       As    Appellant’s    underlying     claim     is    grounded   in    a   highly

questionable interpretation, it is without merit, and we cannot find trial

counsel ineffective for making the contested remark. Medina, 209 A.3d at

1000.

        Assuming we were to agree with Appellant’s interpretation of trial

counsel’s statement to the jury to “pay attention to whether or not that

information is reliable[,]” N.T., 1/21/2015 p.m., at 57, we would still note

that,   prior    to    opening      statements,     the     trial   court   had     instructed:

“Statements and arguments of lawyers are not evidence in a criminal

trial[.]”   N.T., 1/21/2015 a.m., at 12.            Again, we “presume that the jury

follows the court’s instructions.”          Jordan, 65 A.3d at 334.                  Since we

presume that the jury thus did not consider trial counsel’s statement that

Schmidt’s out-of-court statement was “reliable” as evidence, there could not

have been a reasonable probability of a different outcome if not for counsel’s




                                           - 30 -
J-S46036-19


comment, and Appellant has therefore failed to establish the prejudice prong

of the ineffective assistance test. Medina, 209 A.3d at 1000.

      Assuming arguendo that we accept Appellant’s reading of trial

counsel’s opening statement, somehow accept that the jury considered

Schmidt’s second statement to police to be reliable, and accept that the jury

only made this determination due to the Commonwealth and/or trial counsel

telling it during opening statements that they could consider Schmidt’s

statements as substantive fact despite the trial court’s instruction, Appellant

has still failed to establish the third prong of the ineffectiveness test --

prejudice. Id. Even if the jury had never been told anything about any of

Schmidt’s statements to police, the evidence would still have been sufficient

to convict Appellant.

      There is no dispute that Appellant was fighting with the victims

immediately before the shooting.      Smith, No. 2304 EDA 2015, at 1-2.

Surveillance footage establishes that this fight occurred seven minutes

before Officer Ahmed heard gunshots, according to his testimony.              N.T.,

1/21/2015    p.m.,   at   86-90;   TCO,   Aug.   31,   2015,   at   2,   4   (citing

Commonwealth Exhibit 42; N.T., 1/22/2015, at 8, 10, 12, 14, 20-37). The

three to five gunshots that Officer Ahmed reported hearing is consistent with

the testimony of Dr. Chu that Dial had been shot four times, with Harris shot

once. N.T., 1/21/2015 p.m., at 86-87, 90; Smith, No. 2304 EDA 2015, at




                                     - 31 -
J-S46036-19


2; TCO, Aug. 31, 2015, at 2-3 (citing N.T., 1/21/2015 p.m., at 66, 69, 71-

72, 118, 120-22).

      Most importantly, the Commonwealth presented the testimony of two

eyewitness, Shaw and Burley, who both identified Appellant as the shooter.

N.T., 1/22/2015, at 99, 105, 281. Surveillance footage confirmed that Shaw

was near the scene about six minutes after the shooting occurred.         TCO,

Aug. 31, 2015, at 4 (citing Commonwealth Exhibit 42; N.T., 1/22/2015, at 8,

10, 12, 14, 20-37). Shaw was completely objective, as she was not involved

in the fight leading to the shooting, and she had been unwavering in her

identification of Appellant as the shooter since her first statement to police.

Smith, No. 2304 EDA 2015, at 1-2. Burley had never identified anyone else

as the shooter. Id. at 3. Therefore, even if Schmidt’s police statements had

never been mentioned during trial, this other evidence would have been

sufficient to convict Appellant of all charges. Consequently, there was not a

reasonable probability of a different outcome if testimony about Schmidt’s

police statements had been excluded – let alone if trial counsel had not

implied that Schmidt’s statements were reliable.       Medina, 209 A.3d at

1000. For that reason, Appellant is unable to establish the prejudice prong

of the ineffectiveness test, and, as he cannot satisfy one prong, the entire

ineffectiveness claim fails. Id.




                                    - 32 -
J-S46036-19


  Trial Counsel’s Cross-Examination of Detective Bamberski about Schmidt

      Appellant argues that, during his cross-examination of Detective

Bamberski, “trial counsel brought out even more inculpatory details in

Schmidt’s accusations” than had been elicited on direct examination and that

“this occurred after the trial court had directed the [Commonwealth] to

restrict the scope of what the detective was to say about Schmidt’s

statement.” Appellant’s Brief at 26 (citing N.T., 1/23/2015, at 219, 238-41).

Appellant urges this Court to conclude that trial counsel “committed a

fundamental error that opened the door to the jury’s consideration of

improper evidence of his client’s guilt.” Id.

      As explained above, assuming arguendo that no indications of

Schmidt’s statements to police had been given during trial, the evidence

would still have been sufficient to convict Appellant. Thus, whether or not

trial counsel’s questioning of Detective Bamberski introduced more details

about Schmidt’s statements is immaterial.       For that reason, Appellant is

unable to establish the prejudice prong of the ineffectiveness test, and, as

he cannot satisfy one prong, the entire ineffectiveness claim fails. Medina,

209 A.3d at 1000.

              Schmidt’s Out-of-Court Statement to Mitchell

      Appellant’s   final   contention   regarding   Schmidt’s   out-of-court

statements concerns trial counsel’s response to the trial court’s decision

during Mitchell’s testimony to sustain the Commonwealth’s objection before


                                     - 33 -
J-S46036-19


Mitchell could say what Schmidt told her on the night of the shooting.

Appellant’s Brief at 29 (citing N.T., 1/26/2015, at 102).      Appellant asserts

that trial counsel should have argued that Schmidt’s statement to Mitchell,

which would have implicated Burley as the shooter, “was admissible as

impeachment by way of a prior inconsistent statement of a declarant[.]”

Appellant’s Brief at 29 (citing N.T., 6/27/2018, at 125-26).

      Again, Appellant has failed to establish the third prong of the

ineffectiveness test -- prejudice.   Medina, 209 A.3d at 1000.         The jury

already knew that Schmidt had initially identified Burley as the shooter but

recanted. Smith, No. 2304 EDA 2015, at 2-4. In other words, the jury was

aware of Schmidt’s recantation when it rendered its verdict. Consequently,

there was not a reasonable probability of a different outcome if testimony of

another time that Schmidt had identified Burley as the perpetrator prior to

his identification of Appellant as the shooter had been admitted.      Medina,

209 A.3d at 1000.     For that reason, Appellant is unable to establish the

prejudice prong of the ineffectiveness test, and, as he cannot satisfy one

prong, the entire ineffectiveness claim fails. Id.

                         Impeachment of Taneka

      Appellant’s next ineffectiveness claim is that trial counsel “failed to

object to the improper impeachment” of Taneka when the Commonwealth

questioned Taneka why she did not mention the current action to

Montgomery County detectives even though the current case “had nothing


                                     - 34 -
J-S46036-19


to do with the Montgomery County case.” Appellant’s Brief at 32; see also

N.T., 1/26/2015, at 250-52; PCO, Oct. 24, 2018, at 17-18. This contention

is belied by the record, as trial counsel did object to the Commonwealth’s

impeachment of Taneka, and the Commonwealth overruled that objection.

N.T., 1/26/2015, at 251.14

       To the extent that Appellant suggests that trial counsel should have

“renew[ed] the objection as the impeachment by omission proceeded over

two full pages of transcript, Appellant’s Brief at 33 (citing N.T., 1/26/2015,

at 251-54), “[o]nce an issue has been raised, counsel is not required to

continue repeating the objection.”             Drum v. Shaull Equipment and

Supply Co., 787 A.2d 1050, 1055 (Pa. Super. 2001) (citing Collins v.

Cooper, 746 A.2d 615, 619 n. 2 (Pa. Super. 2000) (holding issue not

waived by counsel’s failure to object during closing argument to opposing

counsel’s reference to previously disputed testimony already admitted by

trial court over counsel’s objection)). Additionally, this Court has found that

counsel can have a reasonable basis for not repeating an objection to

“ensure[]     that   the    [Commonwealth]’s       comments   were   not   further

highlighted for the jury.” Commonwealth v. Busanet, 54 A.3d 35, 64 (Pa.

____________________________________________


14 In addition, Taneka’s answer that she “didn’t think it was necessary” to
protest Appellant’s innocence in the current matter to the Montgomery
County detectives investigating a different crime was likely seen by the jury
as a sensible answer, and the Commonwealth’s questioning failed to
impeach Taneka’s credibility, anyway. N.T., 1/26/2015, at 251



                                          - 35 -
J-S46036-19


2012).   Thus, Appellant’s proposal that trial counsel should have repeated

his objection to Taneka’s impeachment had no underlying legal merit but

had an objectively reasonable basis; trial counsel therefore cannot be

considered ineffective for this reason. Medina, 209 A.3d at 1000.

                              Prior Convictions

      Appellant continues that his trial counsel was ineffective for “fail[ing]

to object to evidence of [Appellant’s] prior drug-related conviction and

association with drug dealers.” Appellant’s Brief at 34.

      The admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there
      is a clear abuse of discretion. . . . Evidence is admissible if it is
      relevant—that is, if it tends to establish a material fact, makes a
      fact at issue more or less probable, or supports a reasonable
      inference supporting a material fact—and its probative value
      outweighs the likelihood of unfair prejudice.

Commonwealth v. Clemons, 200 A.3d 441, 474 (Pa. 2019) (citations

omitted).

      According to Pa.R.E. 404(b):

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
      not admissible to prove a person’s character in order to show
      that on a particular occasion the person acted in accordance with
      the character.

      (2) Permitted Uses.       This evidence may be admissible for
      another purpose, such as proving motive, opportunity, intent,
      preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident. In a criminal case this evidence is admissible
      only if the probative value of the evidence outweighs its potential
      for unfair prejudice.

      “Evidence that might otherwise be inadmissible may be introduced for

some other purpose, particularly where Appellant’s own testimony ‘opens

                                     - 36 -
J-S46036-19



the door’ for such evidence to be used for impeachment purposes.”

Commonwealth v. Murphy, 182 A.3d 1002, 1005 (Pa. Super. 2018); see

also Pa.R.E. 607(b) (“The credibility of a witness may be impeached by any

evidence relevant to that issue, except as otherwise provided by statute or

these rules.”).   “A litigant opens the door to inadmissible evidence by

presenting proof that creates a false impression refuted by the otherwise

prohibited evidence. Further, it is noteworthy that trial judges retain wide

latitude as to the scope of cross-examination and will not be reversed absent

an abuse of that discretion.” Murphy, 182 A.3d at 1005 (internal citations

and quotation marks omitted).

      Appellant’s testimony that he did not know JR, did not know that

Nelson sold drugs, and did not know who sold drugs in his neighborhood,

N.T., 1/28/2015, at 190, 195-97, “open[ed] the door” for impeachment

based on his prior involvement in the drug trade.      Murphy, 182 A.3d at

1005. Evidence of Appellant’s prior conviction for selling crack cocaine in the

area six months prior to the murder, N.T., 1/28/2015, at 198, is highly

probative of his knowledge of the drug trade in his neighborhood and its

participants.   See Clemons, 200 A.3d at 474.        See also PCO, Oct. 24,

2018, at 23. Additionally, as the PCRA court stated,

      the Commonwealth . . . was permitted to rebut [Appellant]’s
      testimony, . . . with the testimony of Officer [Bonett], who
      testified that he had previously observed [Appellant] in known
      drug distribution areas with JR, Bryant Nelson, and up to fifteen
      more people on a regular basis.          This evidence directly
      contradicted [Appellant]’s assertions that he did not associate
      with JR or the local drug trade. Had counsel objected to the

                                    - 37 -
J-S46036-19


      Commonwealth’s examination of [Appellant] or the admission of
      Officer [Bonett]’s testimony, the objection would have been
      overruled.

Id. (citing N.T., 1/28/2015, at 259-61). Ergo, Appellant’s underlying claim

is meritless, and trial counsel cannot be deemed ineffective for failing to

raise a meritless claim. Spotz, 896 A.2d at 1211.

      Appellant additionally contends that, assuming arguendo that trial

counsel “opened the door” for the Commonwealth’s cross-examination, he

should be found to be ineffective for that reason.     Appellant’s Brief at 38.

Appellant argues that trial counsel “should have refrained from asking about

JR, who was entirely irrelevant to the facts of this case, to avoid any possible

opening of the door on cross-examination.”      Appellant’s Brief at 38.    This

argument is waived, because Appellant failed to include it in his PCRA

petition. See PCRA Petition, 12/14/2017, at 4 ¶ 10.f.

      Regardless of the reasons for [an a]ppellant’s belated raising of
      [an] issue, it is indisputably waived. We have stressed that a
      claim not raised in a PCRA petition cannot be raised for the first
      time on appeal. We have reasoned that permitting a PCRA
      petitioner to append new claims to the appeal already on review
      would wrongly subvert the time limitation and serial petition
      restrictions of the PCRA. The proper vehicle for raising this claim
      is thus not the instant appeal, but rather is a subsequent PCRA
      petition.

Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa. 2004) (internal

brackets, citations, and quotation marks omitted); accord Commonwealth

v. Reid, 99 A.3d 470, 494 (Pa. 2014).

      Likewise, Appellant’s proposal that trial counsel should have requested

a “limiting instruction regarding proper consideration of [Appellant]’s prior

                                     - 38 -
J-S46036-19


conviction[,]” Appellant’s Reply Brief at 15; see also Appellant’s Brief at 37,

is waived for failure to include it in his PCRA petition.        See PCRA Petition,

12/14/2017, at 4 ¶ 10.f.; see also Santiago, 855 A.2d at 691; Reid, 99

A.3d at 494.

                        Testimony of Jamial Burley

      Appellant’s subsequent ineffectiveness claim is that his trial counsel

“failed to object to third-party threat evidence” from Burley.          Appellant’s

Brief at 38.

      [Our courts have] permitted the Commonwealth to engage in a
      line of questioning designed to reveal that a witness changed his
      testimony for fear of the consequences of testifying truthfully.
      See, e.g., Commonwealth v. [Rodney] Collins, 549 Pa. 593,
      702 A.2d 540, 544 (1997) (recognizing well-established
      precedent that third-party threats are admissible to explain a
      witness’s prior inconsistent statement).

Commonwealth v. Thomas, 194 A.3d 159, 164 (Pa. Super. 2018).

      In the current appeal, trial counsel was the one to broach the subject

of Burley’s visit to a private investigator, because Burley’s discussion with

the private investigator contradicted his statement to police and his

testimony at the preliminary hearing.           PCO, Oct. 24, 2018, at 16 (citing

Defense Exhibit 4; N.T., 1/23/2015, at 54-64).               Trial counsel hence

impeached the truthfulness of Burley’s police statement and preliminary

hearing testimony – reasonable actions for a defense counsel.                  The

Commonwealth’s     introduction   of     third-party    threat    evidence   merely

underscored that Burley has repeatedly lied about the shooting, and trial



                                       - 39 -
J-S46036-19


counsel therefore had no reason to object to the introduction of this

evidence. Id. at 15 (citing N.T., 1/23/2015, at 89-90).

      Additionally, Appellant failed to demonstrate prejudice on this claim,

because, immediately after the evidence concerning the third-party threats

was elicited, the trial court instructed the jury that it could only consider this

evidence for purposes of determining Burley’s credibility. N.T., 1/23/2018,

at 90-91.    “We presume that the jury follows the court’s instructions.”

Jordan, 65 A.3d at 334. Thus, Appellant has failed to establish two of the

prongs of the ineffectiveness assistance test:         that counsel’s action or

inaction lacked any objectively reasonable basis and prejudice.         Medina,

209 A.3d at 1000.     For these reasons, we find that trial counsel was not

ineffective for not objecting to third-party threat evidence elicited during

Burley’s testimony.

                   Shaw’s Prior Consistent Statements

      Appellant’s following challenge is that trial counsel failed to object to

the   Commonwealth’s     use   of   Shaw’s    prior   consistent   statements   to

rehabilitate her credibility after Appellant had alleged that she had a faulty

memory due to drug and alcohol use and fabricated that she had been able

to see the shooting if she hid behind a vehicle after hearing shots.

Appellant’s Brief at 40-41; N.T., 1/22/2015, at 192, 247; PCO, Oct. 24,

2018, at 14-15 (citing N.T., 1/22/2015, at 215-19, 245-47).               Pa.R.E.

613(c)(1) allows “[e]vidence of a witness’s prior consistent statement” to be


                                     - 40 -
J-S46036-19


admitted “to rehabilitate the witness’s credibility . . . to rebut an express or

implied charge of . . . fabrication . . . or faulty memory[.]” Thus, Pa.R.E.

613(c)(1) let the Commonwealth admit Shaw’s prior consistent statements

to rehabilitate her credibility. Hence, there was no basis for trial counsel to

object to the introduction of Shaw’s prior consistent statement, and “as

there was no reasonable basis for trial counsel to object . . . , counsel will

not be deemed ineffective for failing to raise a meritless objection.” Spotz,

896 A.2d at 1247.

                           Cumulative Prejudice

      Finally, Appellant raises a claim of cumulative prejudice.    Appellant’s

Brief at 42.

      “When the failure of individual claims is grounded in lack of prejudice,

then the cumulative prejudice from those individual claims may properly be

assessed.” Commonwealth v. Spotz, 47 A.3d 63, 129 (Pa. 2012) (citation

omitted).

      We have held in this memorandum that some of Appellant’s claims

about Burley’s testimony and Schmidt’s out-of-court oral statements

accusing first Burley then Appellant of the shooting collapse mainly for lack

of prejudice.   Assuming we were to be extremely charitable and were to

eliminate Burley’s testimony and Schmidt’s statements from consideration in

their entirety, the evidence still would have been sufficient to convict

Appellant. There is no dispute that Appellant was fighting with the victims


                                     - 41 -
J-S46036-19


immediately before the shooting.          Smith, No. 2304 EDA 2015, at 1-2.

Surveillance footage establishes that this fight occurred seven minutes

before Officer Ahmed heard gunshots.              N.T., 1/21/2015 p.m., at 86-90;

TCO, Aug. 31, 2015, at 2, 4 (citing Commonwealth Exhibit 42; N.T.,

1/22/2015, at 8, 10, 12, 14, 20-37). The Officer Ahmed’s testimony that he

heard three to five gunshots is consistent with the testimony of Dr. Chu that

Dial had been shot four times, with Harris shot once. N.T., 1/21/2015 p.m.,

at 86-87, 90; Smith, No. 2304 EDA 2015, at 2; TCO, Aug. 31, 2015, at 2-3

(citing N.T., 1/21/2015 p.m., at 66, 69, 71-72, 118, 120-22).                   Most

importantly, an independent eyewitness, Shaw, identified Appellant as the

shooter. N.T., 1/22/2015, at 99, 105, 247. Surveillance footage confirmed

that Shaw was near the scene minutes after the shooting occurred.               TCO,

Aug. 31, 2015, at 4 (citing Commonwealth Exhibit 42; N.T., 1/22/2015, at 8,

10, 12, 14, 20-37).     Shaw was not involved in the fight leading to the

shooting, and she had been unwavering in her identification of Appellant as

the shooter since her first statement to police. Smith, No. 2304 EDA 2015,

at 1-2.    Thus, even if Burley had never testified and Schmidt’s police

statements had never been mentioned during trial, this other evidence

would     have   been   sufficient   to    convict    Appellant   of   all   charges.

Consequently, there was not a reasonable probability of a different outcome,

Medina, 209 A.3d at 1000, and Appellant’s final claim is without merit.

                                     *     *      *


                                         - 42 -
J-S46036-19


     For the reasons given above, we conclude that Appellant’s issues

raised on appeal are meritless or waived. Having discerned no error of law,

we affirm the order below. See id. at 996.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/19




                                  - 43 -